This opinion was filed for record
                                                 at K - QD(x^ on c^iyoT Jiz>,
    / FIITE
          IN CLERKS OFFICE
   SUPREME COURT.SnCTE OF WMSHMQTON
                                                   ^^3.a.
                                                        SUSAN L. CARLSON
       CATS S££jj_2018 i                             SUPREME COURT CLERK
           hMUl m
           CHIEF JUSTKG




  IN THE SUPREME COURT OE THE STATE OE WASHINGTON



 STATE OF WASHINGTON,

                                  Respondent,         NO. 95249-3


                 V.

                                                      EN BANC
 DAVID ANGEL RAMIREZ,

                                  Petitioner.         Filed    SEP 2 0 2018


       STEPHENS, J.—In State v. Blazina, 182 Wash. 2d 827, 839, 344 P.3d 680

(2015), we held that under former RCW 10.01.160(3)(2015), trial courts have an

obligation to conduct an individualized inquiry into a defendant's current and future

ability to pay before imposing discretionary legal financial obligations (LFOs) at

sentencing. This case provides an opportunity to more fully describe the nature of

such an inquiry. An adequate inquiry must include consideration of the mandatory

factors set forth in Blazina, including the defendant's incarceration and other debts,

and the court rule GR 34 criteria for indigency. Id. at 838. The trial court should

also address what we described in Blazina as other "important factors" relating to
State V. Ramirez(David Angel), 95249-3



the defendant's financial circumstances, including employment history, income,

assets and other financial resources, monthly living expenses, and other debts. Id.

      The trial court in David A. Ramirez's case failed to conduct an adequate

individualized inquiry before imposing LFOs on Ramirez. While this Blazina error

would normally entitle Ramirez to a resentencing hearing on his ability to pay

discretionary LFOs, such a limited resentencing is unnecessary in this case.

Engrossed Second Substitute House Bill 1783, 65th Leg., Reg. Sess.(Wash. 2018)

(House Bill 1783), which amended two statutes at issue and now prohibits the

imposition of certain LFOs on indigent defendants, applies prospectively to

Ramirez's case on appeal. We reverse the Court of Appeals and remand for the trial

court to strike the improperly imposed LFOs from Ramirez'sjudgment and sentence.

                    FACTS AND PROCEDURAL HISTORY


      A jury convicted Ramirez of third degree assault and possession of a

controlled substance, and found by special verdict that he committed the assault with

sexual motivation and displayed an egregious lack ofremorse. Clerk's Papers(CP)

at 63-66.


      At sentencing, the State sought an exceptional sentence of 10 years based on

Ramirez's prior record and offender score. 2 Verbatim Report ofProceedings(Mar.

7,2016)(VRP)at 346. Following the State's argument for imposing an exceptional



                                         -2-
State V. Ramirez(David Angel), 95249-3



sentence, Ramirez took the opportunity to directly address the trial court. Ramirez

explained to the court that despite the State's representations, he "was doing

ever54:hing right" before his arrest. Id. at 360. Ramirez shared that prior to his arrest,

he was working a minimum wage job at Weyerhaeuser as part of a "temporary

service team" and paying all his household bills, including a DirecTV subscription

that included Seattle Seahawks games. Id. at 359-60, 362-63. Ramirez had opened

a bank account for the first time in his life, was planning on getting his driver's

license, and had moved into his own apartment with the help of his wife. Id. at 360,

362. Ramirez discussed these favorable aspects of his life in an effort to show that

despite his criminal history, he did not deserve an exceptional sentence. Suppl. Br.

of Pet'r at 3. He lamented that because of his drug relapse and arrest, "I missed out

on all of that." VRP at 363.^

      The trial court sentenced Ramirez to five years for the third degree assault

conviction and two years for possession of a controlled substance, to be served

consecutively. Id. at 372-73. The trial court also imposed $2,900 in LFOs,including

a $500 victim assessment fee, a $100 DNA (deoxyribonucleic acid) collection fee, a

$200 criminal filing fee, and discretionary LFOs of $2,100 in attorney fees, and set



      ^ Ramirez's full statement was, "I missed out on all of that because I screwed up
before even the first Seahawk game. That was the weekend that I screwed up. It was the
Saturday before the first Seahawk game." VRP at 363.

                                           -3-
State V. Ramirez(David Angel), 95249-3



a monthly payment amount of $25. Id. at 375-76. After the court announced the

sentence, Ramirez presented a notice of appeal and a motion for an order of

indigency, which the court granted. Id. at 373; Suppl. CP at 1-4. According to the

financial statement in his declaration ofindigency, Ramirez had no source ofincome

or assets and no savings, and owed more than $10,000 at the time of sentencing

(apparently previously imposed court costs and fees). Suppl. CP at 2-4.

      Prior to imposing LFOs, the trial court asked only two questions relating to

Ramirez's current and future ability to pay, both of which were directed to the State.

First, the court asked,"And when he is not in jail, he has the ability to make money

to make periodic payments on his LFOs,right?" VRP at 348. The State responded

that Ramirez had the ability to pay his LFOs "[wjhen he's not in jail and when he is

in jail," noting that Ramirez could work while incarcerated. Id. The trial court then

asked the State to once more confirm that LFOs were appropriate in Ramirez's case:

"But as far as you are concerned, the LFOs should be imposed." Id. The State

answered,"Yes." Id.

      The trial court did not directly ask Ramirez or his counsel about his ability to

pay at any point during sentencing. The only statement made by Ramirez concerning

his ability to pay came after the trial court announced its decision to impose

discretionary costs. After finding that Ramirez had "the ability to earn money and



                                         _4.
State V. Ramirez(David Angel), 95249-3



make small payments on his financial obligations," the court listed the specific costs

imposed and ordered Ramirez to pay "25 bucks a month starting [in] 60 days." Id.

at 375-76. Ramirez then asked,"How am I going to do that from inside?" Id. at

376. Ramirez's counsel responded,"I will explain." Id. The discussion then moved

on to a different subject.^

      On appeal, Ramirez argued that the trial court failed to make an adequate

individualized inquiry into his ability to pay before imposing discretionary LFOs,

contrary to Blazina, 182 Wash. 2d at 837-38.^ In a 2-1 unpublished opinion. Division

Two of the Court of Appeals affirmed the trial court, holding that the court

"conducted an adequate individualized inquiry and did not err in imposing the

discretionary LFOs." State v. Ramirez, No. 48705-5-II, slip op. at 13 (Wash. Ct.

App. Oct. 24, 2017) (unpublished), https://www.courts.wa.gov/opinions/

pdfD2%2048705-5-II%20Unpublished%200pinion.pdf. In reviewing the trial

court's decision to impose discretionary LFOs on Ramirez, the Court of Appeals

majority applied an overall abuse of discretion standard; it cited the information


       ^ Ramirez's counsel made only one mention of LFOs,in correcting the trial court's
original estimate of the amount of attorney fees. The court initially stated that these
discretionary costs totaled $900, but Ramirez's counsel clarified that $2,100 was the
correct amount. VRPat375.
       ^ Ramirez's appeal additionally raised several guilt-phase claims of error, which the
Court ofAppeals rejected. State v. Ramirez, No.48705-5-II, slip op. at 7-11, 13-15(Wash.
Ct. App. Oct. 24, 2017) (unpublished), https://www.courts.wa.gov/opinions/pdf/
D2%2048705-5-II%20Unpublished%200pinion.pdf. These issues are not before us.

                                            -5-
State V. Ramirez(David Angel), 95249-3



offered by Ramirez in his statement to the trial court as sufficient grounds for finding

Ramirez able to pay LFOs. Id. at 12-13.

      In dissent, Chief Judge Bjorgen argued that the question of whether a trial

court made an adequate inquiry into a defendant's ability to pay discretionary LFOs

should be reviewed de novo, not for an abuse of discretion. Id. at 16(Bjorgen, C.J.,

dissenting). Applying the de novo standard. ChiefJudge Bjorgen concluded that the

trial court's inquiry into Ramirez's financial status fell short of the Blazina

standards. Id. at 19.


      On March 7, 2018, we granted Ramirez's petition for review "only on the

issue of discretionary [LFOs]." Order Granting Review, No. 95249-3 (Wash. Mar.

7,2018). On March 27,2018,just weeks after we granted Ramirez's petition. House

Bill 1783 became law. Laws of 2018, ch. 269. House Bill 1783's amendments

relate to Washington's system for imposing and collecting LFOs and are effective

as of June 7, 2018. House Bill 1783 is particularly relevant to Ramirez's case

because it amends the discretionary LFO statute to prohibit trial courts Jftom

imposing discretionary LFOs on defendants who are indigent at the time of

sentencing. Id. at § 6(3).




                                          -6-
State V. Ramirez(David Angel), 95249-3



                                      ANALYSIS


      This case concerns Washington's system ofLFOs, specifically the imposition

of discretionary LFOs on individuals who lack the current and future ability to pay

them. State law requires that trial courts consider the financial resources of a

defendant and the nature of the burden imposed by LFOs before ordering the

defendant to pay discretionary costs. See RCW 10.01.160(3).

      We addressed former RCW 10.01.160(3) in Blazina and held that the statute

requires trial courts to conduct an individualized inquiry into the financial

circumstances of each offender before levying any discretionary LFOs. 182 Wash. 2d

at 839. As Ramirez's case demonstrates,however, costs are often imposed with very

little discussion. We granted review in this case to articulate specific inquiries trial

courts should make in determining whether an individual has the current and future

ability to pay discretionary costs.

      After we granted review, the legislature enacted House Bill 1783, which

amends former RCW 10.01.160(3) to categorically prohibit the imposition of any

discretionary costs on indigent defendants. Laws of 2018, ch. 269, § 6(3). House

Bill 1783 also amends the criminal filing fee statute, former RCW 36.18.020(2)(h)

(2015),to prohibit courts from imposing the $200 filing fee on indigent defendants.

Laws of 2018, ch. 269, § 17(2)(h). According to Ramirez's motion for an order of



                                          -7-
State V. Ramirez(David Angel), 95249-3



indigency, which the trial court granted, Ramirez unquestionably qualified as

indigent at the time of sentencing: Ramirez had no source of income or assets and

no savings, and owed more than $10,000 at the time of sentencing. Suppl. CP at

3-4.


       This case presents two issues. The primary issue is whether the trial court

conducted an adequate individualized inquiry into Ramirez's ability to pay, as

required under Blazina and former RCW 10.01.160(3). A separate but related issue

is whether House Bill 1783's statutory amendments apply to Ramirez's case on

appeal.

   I. The Trial Court Did Not Conduct an Adequate Individualized Inquiry into
      Ramirez's Current and Future Ability To Pay LFOs

       The threshold issue in this case is whether the trial court performed an

adequate inquiry into Ramirez's present and future ability to pay before imposing

discretionary LFOs. In addressing this issue, we must decide what standard of

review applies to a trial court's decision to impose discretionary LFOs. The Court

of Appeals was seemingly split on this question, with the majority applying an

overall abuse of discretion standard and the dissenting judge applying de novo

review. We address the proper standard of review before turning to the merits of

Ramirez's argument.




                                         -8-
State V. Ramirez(David Angel), 95249-3



   A. The Adequacy ofthe Trial Court's Individualized Inquiry into a Defendant's
      Ability To Pay Discretionary LFOs Should Be Reviewed De Novo

       As Ramirez correctly points out, the question of whether the trial court

adequately inquired into his ability to pay discretionary LFOs involves both a factual

and a legal component. Suppl. Br. ofPet'r at 16. On the factual side, the reviewing

court determines what evidence the trial court actually considered in making the

Blazina inquiry. Chief Judge Bjorgen aptly observed that the factual determination

can be decided by simply examining the record for supporting evidence.'^ Ramirez,

slip op. at 17 (Bjorgen, C.J., dissenting). On the legal side, the reviewing court

decides whether the trial court's inquiry complied with the requirements ofBlazina.

Both the majority and dissenting opinions below recognized that this legal inquiry

merits de novo review. See id. at 13 n.4 ("[wjhether or not a trial court makes an

individualized inquiry is reviewed de novo"), 17 (Bjorgen, C.J., dissenting)

(describing this as "an unalloyed legal question").




       ^ Ramirez criticizes Chief Judge Bjorgen for embracing a "clearly erroneous"
standard of review for factual determdnations, based on prior appellate decisions. See
Suppl. Br. of Pet'r at 17 & n.6. Ramirez insists that "substantial evidence" is the correct
Washington standard, while "clear error" applies in federal courts. Id. We believe the
distinction is semantic in this context. The very case Ramirez cites as identifying different
state and federal standards says,"[W]e review [factual findings] for substantial evidence,
which is analogous to the 'clear error' test applied by the federal courts." Steele v.
Lundgren, 85 Wash. App. 845, 850, 935 P.2d 671 (1997).

                                            -9-
State V. Ramirez(David Angel), 95249-3



       Given their shared recognition that de novo review applies to the question of

whether the trial court complied with Blazina, the split in the Court of Appeals may

be more a difference in emphasis than in substance. Blazina establishes what

constitutes an adequate inquiry into a defendant's ability to pay under state law, and

the standard of review for an issue involving questions of law is de novo. State v.

Hanson, 151 Wash. 2d 783, 784-85, 91 P.3d 888 (2004). Ramirez is correct that the

Blazina inquiry is similar to other inquiries trial judges make that are subject to de

novo review. See Suppl. Br. ofPet'r at 16-17(citing State v. Vicuna, 119 Wn. App.

26,30-31,79 P.3d 1 (2003)(applying de novo review to determination of whether a

conflict exists between attorney and client); State v. Ramirez-Dominguez, 140 Wn.

App. 233, 239, 165 P.3d 391 (2007)(applying de novo review to determination of

whether the defendant knowingly, intelligently, and voluntarily waived his right to

a jury trial)).

       That said, the trial court's ultimate decision whether to impose discretionary

LFOs is undoubtedly discretionary. The trial court must balance the defendant's

ability to pay against the burden ofhis obligation, which is an exercise of discretion.

State V. Baldwin, 63 Wash. App. 303, 312, 818 P.2d 1116 (1991). But, discretion is

necessarily abused when it is manifestly unreasonable or based on untenable grounds

or reasons. State v. Stenson, 132 Wn.2d 668,701,940 P.2d 1239(1997). Ifthe trial



                                         -10-
State V. Ramirez(David Angel), 95249-3



court fails to conduct an individualized inquiry into the defendant's financial

circumstances, as RCW 10.01.160(3) requires, and nonetheless imposes

discretionary LFOs on the defendant, the trial court has per se abused its

discretionary power.     Stated differently, the court's exercise of discretion is

unreasonable when it is premised on a legal error. The focus ofRamirez's argument

for de novo review is squarely on the trial court's legal error in failing to conduct an

individualized inquiry. Thus, while the State is correct that the abuse of discretion

standard of review is relevant to the broad question of whether discretionary LFOs

were validly imposed, de novo review applies to the alleged error in this case: the

failure to make an adequate inquiry under Blazina.

   B. The Trial Court's Inquiry into Ramirez's Ability To Pay Discretionary LFOs
      Was Inadequate under Blazina

      The legal question before us is whether the trial court's inquiry into Ramirez's

current and future ability to pay discretionary LFOs was adequate under Blazina. In

Blazina, we held that former RCW 10.01.160(3) requires the trial court to conduct

an individualized inquiry on the record concerning a defendant's current and future

ability to pay before imposing discretionary LFOs. 182 Wash. 2d at 839. We explained

that "the court must do more than sign a judgment and sentence with boilerplate

language stating that it engaged in the required inquiry." Id. at 838. As part ofthis

inquiry, the trial court is required to consider "important factors," such as


                                         -11-
State V. Ramirez(David Angel), 95249-3



incarceration and the defendant's other debts, when determining a defendant's

ability to pay. Id. Additionally, we specifically instructed courts to look for

additional guidance in the comment to court rule GR 34, which lists the ways a

person may prove indigent status for the purpose of seeking a waiver of filing fees

and surcharges. Id.\ City ofRichland v. Wakefield, 186 Wash. 2d 596, 606-07, 380

P.3d 459(2016). As we further clarified,"ifsomeone does meet the GR 34 standard

for indigency, courts should seriously question that person's ability to pay LFOs."

Blazina, 182 Wash. 2d at 839.

      Here, the record shows that the trial court asked only two questions

concerning Ramirez's ability to pay LFOs,both of which were directed to the State.

First, the court asked,"And when he is not in jail, he has the ability to make money

to make periodic payments on his LFOs,right?" VRP at 348. The State responded,

"When he's not in jail and when he is in jail," noting that Ramirez could work while

incarcerated. Id. The court then asked the State for clarification on the LFO issue:

"But as far as you are concerned, the LFOs should be imposed." Id. In response,

the State simply answered,"Yes." Id. The record reflects that these two questions,

directed to the State, are the only questions asked by the trial court relating to

Ramirez's ability to pay discretionary LFOs before ordering him to pay $25 per

month starting in 60 days. When Ramirez asked,"How am I going to do that fi-om



                                         -12-
State V. Ramirez(David Angel), 95249-3



inside?" id. at 376, the trial court said nothing. Ramirez's counsel said, "I will

explain," and the court moved on. Id.

      The court made no inquiry into Ramirez's debts, which his declaration of

indigency listed as exceeding $10,000 at the time of sentencing (apparently

previously imposed court costs and fees). Suppl. CP at 4. Nor does the record reflect

that the trial court inquired into whether Ramirez met the GR 34 standard for

indigency. Had the court looked to GR 34 for guidance, as required imder Blazina,

it would have confirmed that Ramirez was indigent at the time of sentencing—^his

income fell below 125 percent ofthe federal poverty guideline. As we explained in

Blazina, "if someone does meet the GR 34 standard for indigency, courts should

seriously question that person's ability to pay LFOs." 182 Wash. 2d at 839; Wakefield,
186 Wash. 2d at 607. The record does not reflect that the trial court meaningfully

inquired into any ofthe mandatory Blazina factors.

      The trial court also failed to consider other "important factors" relating to

Ramirez's current and future ability to pay discretionary LFOs, such as Ramirez's

income, his assets and other financial resources, his monthly living expenses, and

his employment history. Blazina, 182 Wash. 2d at 838. InR/azma, weheldthat"[t]he

record must reflect that the trial court made an individualized inquiry into the

defendant's current and future ability to pay," which requires the court to consider



                                         -13-
State V. Ramirez(David Angel), 95249-3



"important factors," in addition to the mandatory factors discussed above. Id. The

only information in the record about Ramirez's financial situation came during

Ramirez's allocution and was offered to show how he had been putting his life in

order prior to his arrest. The court made no inquiry.

      Consistent with Blazina's instruction that courts use GR 34 as a guide for

determining whether someone has an ability to pay discretionary costs, we believe

the financial statement section of Ramirez's motion for indigency would have

provided a reliable framework for the individualized inquiry that Blazina and RCW

10.01.160(3) require. In determining a defendant's indigency status, the financial

statement section ofthe motion for indigency asks the defendant to answer questions

relating to five broad categories:(1)employment history,(2)income,(3)assets and

other financial resources, (4) monthly living expenses, and (5) other debts. See

Suppl. CP at 2-4. These categories are equally relevant to determining a defendant's

ability to pay discretionary LFOs.

      Regarding employment history, a trial court should inquire into the

defendant's present employment and past work experience. The court should also

inquire into the defendant's income, as well as the defendant's assets and other

financial resources. Finally, the court should ask questions about the defendant's

monthly expenses, and as identified in Blazina, the court must ask about the



                                         -14-
State V. Ramirez(David Angel), 95249-3



defendant's other debts, including other LFOs,health care costs, or education loans.

To satisfy Blazina and RCW 10.01.160(3)'s mandate that the State cannot collect

costs from defendants who are unable to pay, the record must reflect that the trial

court inquired into all five of these categories before deciding to impose

discretionary costs. That did not happen here.

      The State argues, and the Court of Appeals majority agreed, that despite any

lack ofinquiry by the trial court into Ramirez's ability to pay,statements by Ramirez

during his allocution were adequate to support the imposition ofdiscretionary LFOs.

Resp't's Br. at 4. In opposing the State's request for an exceptional sentence,

Ramirez told the court he was "doing everything right" prior to his arrest—^he was

working a minimum wage job at Weyerhaeuser on a "temporary service team," his

wife had helped him get his own apartment, he was paying his household bills,

including a DirecTV subscription, and he had opened a bank account for the first

time in his life and was hoping to get a driver's license. VRP at 359-363. Ramirez

did not offer this information in the context of assessing his current and future ability

to pay LFOs,but rather in an effort to "counter the State's negative portrayal of him

and direct the court's attention to his accomplishments in order to persuade the court

he was deserving of a lesser sentence." Suppl. Br. ofPet'r at 19.




                                          -15-
State V. Ramirez(David Angel), 95249-3



      Notably, while the Court of Appeals majority viewed Ramirez's statements as

supporting imposition of discretionary costs, there is no indication in the record that

the trial court actually relied on any of Ramirez's statements. See Ramirez, slip op.

at 13.^ Nor would reliance on Ramirez's statements be reasonable, given that

Ramirez was describing his circumstances and the positive strides he had made in

the months prior to his arrest. As his statements at sentencing and his declaration of

indigency make clear, all ofthat changed. Indeed,Ramirez lamented that after being

on the right track, he "screwed up" and lost everything. VRP at 363.

      RCW 10.01.160(3) requires the trial court to inquire into a person's present

and future ability to pay LFOs. This inquiry must be made on the record, and courts

should be cautious of any after-the-fact attempt to justify the imposition of LFOs

based on information offered by a defendant for an entirely different purpose.

Judges understand that defendants want to appear in their best light at sentencing. It




       ^ The Court of Appeals inferred that the trial court's decision was based on
Ramirez's statements:
             Here, the court considered that Ramirez had recently been released
       from custody, was working in a minimum wagejob, and had been paying his
       household bills. Ramirez also told the court that he had opened a bank
       account for the first time in his life and "was just getting on trackf.]" He
       added that although he was working a minimum wage job "it was fine
       because it took care of everything." Thus, we hold that the court conducted
       an adequate individualized inquiry and did not err in imposing the
       discretionary LFOs.
Ramirez, slip op. at 13 (citations omitted).

                                               -16-
State V. Ramirez(David Angel), 95249-3



is precisely for this reason that thejudge's obligation is to engage in an on-the-record

individualized inquiry into the defendant's ability to pay discretionary LFOs.

      We hold that the trial court failed to make an adequate individualized inquiry

into Ramirez's current and future ability to pay prior to imposing discretionary

LFOs. Normally, this Blazina error would entitle Ramirez to a full resentencing

hearing on his ability to pay LFOs. The timing ofRamirez's appeal, however,makes

this case somewhat unusual. After we granted review, the legislature passed House

Bill 1783, which amends two LFO statutes at issue. Laws OF 2018, ch. 269. House

Bill 1783 amends the discretionary LFO statute, former ROW 10.01.160,to prohibit

courts from imposing discretionary costs on a defendant who is indigent at the time

of sentencing as defined in ROW 10.101.010(3)(a) through (c). Laws OF 2018, ch.

269, § 6(3). House Bill 1783 also amends the criminal filing fee statute, former

ROW 36.18.020(h),to prohibit courts from imposing the $200 filing fee on indigent

defendants. Lawsof2018,ch. 269, § 17(2)(h).

      Ramirez argues that House Bill 1783's amendments apply to his case on

appeal because he qualified as indigent at the time of sentencing and his case was

not yet final when House Bill 1783 was enacted. Suppl. Br. ofPet'r at 8-10. As for

the remedy, Ramirez asks us to strike the discretionary LFOs and the $200 criminal

filing fee fi-om his judgment and sentence rather than remand his case for



                                          -17-
State V. Ramirez(David Angel), 95249-3



resentencing. For the reasons discussed below, we agree that House Bill 1783

applies on appeal to invalidate Ramirez's discretionary LFOs(and the $200 criminal

filing fee) and that resentencing is unnecessary in this case.

  11. House Bill 1783 Applies Prospectively to Ramirez's Case Because the
      Statutory Amendments Pertain to Costs and His Case on Direct Review Is Not
      Yet Final


      House Bill 1783's amendments modify Washington's system of LFOs,

addressing some of the worst facets of the system that prevent offenders from

rebuilding their lives after conviction. For example. House Bill 1783 eliminates

interest accrual on the nonrestitution portions of LFOs, it establishes that the DNA

database fee is no longer mandatory if the offender's DNA has been collected

because of a prior conviction, and it provides that a court may not sanction an

offender for failure to pay LFOs unless the failure to pay is willful. Laws OF 2018,

ch. 269, §§ 1, 18, 7. Relevant here. House Bill 1783 amends the discretionary LFO

statute,former RCW 10.01.160,to prohibit courts from imposing discretionary costs

on a defendant who is indigent at the time of sentencing. Laws OF 2018, ch. 269,

§ 6(3). It also prohibits imposing the $200 filing fee on indigent defendants. Id.

§ 17. Because House Bill 1783 was enacted after we granted Ramirez's petition for

review, we must decide whether House Bill 1783's amendments apply to Ramirez's

case on appeal. We hold that House Bill 1783 applies prospectively to Ramirez



                                         -18-
State V. Ramirez(David Angel), 95249-3



because the statutory amendments pertain to costs imposed on criminal defendants

following conviction, and Ramirez's case was pending on direct review and thus not

final when the amendments were enacted.


      At the time of Ramirez's sentencing in 2016, the discretionary cost statute

provided that "[t]he court shall not order a defendant to pay costs unless the

defendant is or will be able to pay them." Former RCW 10.01.160(3). In making

this determination, the statute instructed the trial court to "take account of the

financial resources of the defendant and the nature of the burden that payment of

costs will impose." Id. The statutory language directs that the trial court must

consider a defendant's current and future ability to pay before deciding to impose

discretionary costs on the defendant.

      House Bill 1783 amends former RCW 10.01.160(3) to expressly prohibit

courts from imposing discretionary costs on defendants who are indigent at the time

ofsentencing:"The court shall not order a defendant to pay costs ifthe defendant at

the time of sentencing is indigent as defined in RCW 10.101.010(3)(a)through (c)."

Laws of 2018, ch. 269, § 6(3). Under RCW 10.101.010(3)(a)through (c), a person

is "indigent" ifthe person receives certain types ofpublic assistance, is involuntarily

committed to a public mental health facility, or receives an annual income after taxes

of 125 percent or less of the current federal poverty level. If the defendant is not



                                         -19-
State V. Ramirez(David Angel), 95249-3



indigent, the amendment instructs the court to engage in the same individualized

inquiry into the defendant's ability to pay as previously required under former RCW

10.01.160(3), i.e., to assess "the financial resources ofthe defendant and the nature

of the burden that payment of costs will impose." Id. In this case, there is no

question   that Ramirez satisfied        the    indigency   requirements   of RCW

10.101.010(3)(c) at the time of sentencing. Accordingly, if House Bill 1783 applies

to Ramirez's case, the trial court impermissibly imposed discretionary LFOs on

Ramirez.


       As noted. House Bill 1783 also amends the criminal filing fee statute, former

RCW 36.18.020(2)(h),to prohibit charging the $200 criminal filing fee to defendants

who are indigent at the time of sentencing. Laws OF 2018, ch. 269, § 17. Thus, if

House Bill 1783's amendments apply to Ramirez's case on appeal, the trial court

improperly imposed both the discretionary costs of $2,100 and the criminal filing

fee.


       This is not our first occasion to consider the prospective application of cost

statutes to criminal cases on appeal. In State v. Blank, 131 Wash. 2d 230, 249, 930
P.2d 1213 (1997), we held that a statute imposing appellate costs applied

prospectively to the defendants' cases on appeal. In Blank, the defendants' appeals

were pending when the legislature enacted a statute providing for recoupment of




                                         -20-
State V. Ramirez(David Angel), 95249-3



appellate defense costs from a convicted defendant. Id. at 234. In detennining

whether the statute applied to the defendants' cases, we clarified that '"[a] statute

operates prospectively when the precipitating event for [its] application ... occurs

after the effective date of the statute.'" Id. at 248 (alterations in original)(quoting

Aetna Life Ins. Co. v. Wash. Life & Disability Ins. Guar. Ass'n, 83 Wash. 2d 523, 535,

520 P.2d 162 (1974)). We concluded that the "precipitating event" for a statute

"concerning attorney fees and costs of litigation" was the termination of the

defendant's case and held that the statute therefore applied prospectively to cases

that were pending on appeal when the costs statute was enacted. Id. at 249 (citing

Kilpatrickv. Dep'tofLabor &Indus., 125 Wn.2d222,232,883 P.2d 1370,915 P.2d

519(1994)(holding that the right to attorney fees is governed by the statute in force

at the termination ofthe action)).

      Similar to the statute at issue in Blank, House Bill 1783's amendments

concern the court's ability to impose costs on a criminal defendant following

conviction. House Bill 1783 amends former RCW 10.01.160(3) by expressly

prohibiting the imposition of discretionary LFOs on defendants like Ramirez who

are indigent at the time of sentencing; the amendment conclusively establishes that

courts do not have discretion to impose such LFOs. And, like the defendants in

Blank, Ramirez's case was on appeal as a matter of right and thus was not yet final




                                         -21-
State V. Ramirez(David Angel), 95249-3



under RAP 12.7 when House Bill 1783 became effective. Because House Bill

1783's amendments pertain to costs imposed upon conviction and Ramirez's case

was not yet final when the amendments were enacted, Ramirez is entitled to benefit

from this statutory change.

      Applying House Bill 1783 to the facts ofthis case, we hold that the trial court

impermissibly imposed discretionary LFOs of $2,100, as well as the $200 criminal

filing fee, on Ramirez. We reverse the Court of Appeals and remand for the trial

court to amend the judgment and sentence to strike the improperly imposed LFOs.

                                  CONCLUSION


      In Blazina, we held that under former RCW 10.73.160(3), trial courts have an

obligation to conduct an individualized inquiry into a defendant's current and future

ability to pay discretionary LFOs before imposing them at sentencing. Today, we

articulate specific inquiries trial courts should make in determining whether an

individual has the current and future ability to pay discretionary costs. Trial courts

must meaningfully inquire into the mandatory factors established by Blazina, such

as a defendant's incarceration and other debts, or whether a defendant meets the GR

34 standard for indigency. Trial courts must also consider other "important factors"

relating to a defendant's financial circumstances, including employment history,

income, assets and other financial resources, monthly living expenses, and other



                                         -22-
State V. Ramirez(David Angel), 95249-3



debts. Under this framework,trial courts must conduct an on-the-record inquiry into

the mandatory Blazina factors and other "important factors" before imposing

discretionary LFOs.

      We reverse the Court of Appeals and hold that the trial court failed to conduct

an adequate Blazina inquiry into Ramirez's current and future ability to pay.

Although this Blazina error would normally entitle Ramirez to a resentencing

hearing on his ability to pay, resentencing is unnecessary in this case. House Bill

1783, which prohibits the imposition of discretionary LFOs on an indigent

defendant, applies on appeal to invalidate Ramirez's discretionary LFOs (and the

$200 criminal filing fee). We remand for the trial court to strike the $2,100

discretionary LFOs and the $200 filing fee from Ramirez's judgment and sentence.




                                         -23-
State V. Ramirez(David Angel), 95249-3




WE CONCUR:




                                                /


       Z.




                                         -24-